Case: 13-30142       Document: 00512307763         Page: 1     Date Filed: 07/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 15, 2013

                                     No. 13-30142                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JONATHAN PARKER,

                                                  Plaintiff - Appellant
v.

PRO WEST CONTRACTORS, L.L.C.; ROBERT GILMAN,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:12-CV-2679


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Proceeding pro se, Jonathan Parker appeals the district court’s dismissal
of his contract dispute against Pro-West Contractors and its president, Robert
Gilman, pursuant to Federal Rule of Civil Procedure 12(b)(2) for lack of personal
jurisdiction over defendants. Parker contends the district court erred because
he established prima facie that Pro-West and Gilman had the requisite
minimum contacts with Louisiana to be subject to that state’s jurisdiction. He


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30142     Document: 00512307763       Page: 2   Date Filed: 07/15/2013



                                   No. 13-30142

further asserts that the court erred in determining his company, Omnitech, was
not properly a party to this action because it was not represented by licensed
counsel. Because we AFFIRM the district court’s personal-jurisdiction analysis,
we need not address Parker’s second claim.
      A district court’s determination with regard to whether it may exercise
personal jurisdiction over a non-resident defendant is reviewed de novo.
Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d 327, 342 (5th Cir. 2004).
Where, as here, the district court makes a personal-jurisdiction decision without
holding an evidentiary hearing, plaintiff “must make only a prima facie showing
of the facts on which jurisdiction is predicated.” Id. at 342-43 (internal quotation
marks omitted). The Louisiana “long-arm” statute extends the state’s exercise
of personal jurisdiction over non-resident defendants to the fullest extent
consistent with due process under the United States Constitution. LA. REV. STAT.
§ 13:3201(B). Therefore, jurisdiction over Pro-West and Gilman is proper if
Parker has made a prima facie case that they have “certain minimum contacts
with [Louisiana] such that the maintenance of the suit does not offend
traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. State of
Wash., 326 U.S. 310, 316 (1945) (internal quotation marks omitted).
      Because Parker does not claim Pro-West and Gilman have sufficient
contacts with Louisiana to subject them to suit in that state for any purpose at
any time, but rather that their actions with regard to the underlying contract
should subject them to suit in this particular instance, the only type of personal
jurisdiction at issue is specific jurisdiction. Specific jurisdiction is proper where
defendant has “purposefully directed his activities at residents of the forum, and
the litigation results from alleged injuries that arise out of or relate to those
activities.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472-73 (1985)
(internal quotation marks and citations omitted). The relationship between
defendant’s conduct in the forum state, the underlying transaction, and

                                         2
    Case: 13-30142     Document: 00512307763     Page: 3   Date Filed: 07/15/2013



                                  No. 13-30142

plaintiff’s alleged injury should be such that defendant “should reasonably
anticipate being haled into court” there; otherwise, personal jurisdiction should
not be asserted. Id. at 486.
      The district court correctly concluded that Parker has not met his burden.
Pro-West is based in Alaska. The contract underlying this dispute was for
subcontracting work on a bridge being built in Alaska. Parker submitted the
subcontracting bid to Pro-West–i.e., Pro-West did not seek out a Louisiana sub-
contractor. It is undisputed that Pro-West maintains no permanent ties to
Louisiana and conducts no business there, and that no representative of the
company has traveled to Louisiana for business purposes.
      Parker’s contention that Pro-West and Gilman nonetheless have
purposefully directed their activities toward Louisiana sufficiently to ground
jurisdiction is based on two sets of facts: Pro-West contracted with Parker and
communicated with him via email while he was in Louisiana; and Pro-West is
listed as the certificate holder on Omnitech’s Louisiana-based certificate of
liability insurance. This second contention is foreclosed by the fact that no
insurance certificate appears in the record; although Parker is proceeding pro
se, he still bears the burden as the appellant to create the record on appeal and
show that it establishes the basis for reversal. See United States v. Coveney, 995
F.2d 578, 587 (5th Cir. 1993). As the district court properly concluded, the other
contacts Parker alleges do not establish the requisite minimum contacts for
personal jurisdiction. See Hydrokinetics, Inc. v. Alaska Mechanical, Inc., 700
F.2d 1026, 1028-29 (5th Cir. 1983) (no personal jurisdiction where defendant
company agreed to purchase goods made in forum state, engaged in extensive
communication with plaintiffs based in forum state, traveled to forum state, and
contract was created in forum state).
      AFFIRMED.



                                        3